IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,955-01


                   EX PARTE GERALD GLENN NUGENT, JR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR28370-A IN THE 253RD DISTRICT COURT
                            FROM LIBERTY COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

murder and sentenced to imprisonment for sixty years.

        On, January 29, 2019, Applicant filed this application for a writ of habeas corpus in the trial

court. On or about March 1, 2019, Applicant mailed additional supporting documents and evidence

to the Liberty County District Clerk for filing in this cause. This Court received the habeas

application from Liberty County on May 28, 2019, but the record did not include the supplemental

evidence and documents submitted by Applicant in support of the application, although those
supplemental documents were allegedly filed in the trial court before the application was forwarded

to this Court. Under Rule 73.4 of the Texas Rules of Appellate Procedure, the district clerk is

required to include all supplements in the record forwarded to this Court. If such supplements are

received after the record has been forwarded to this Court, the district clerk has a continuing duty

to immediately forward such supplemental materials to this Court.

       We remand this application to the 253rd District Court of Liberty County to insure that the

record includes all supplemental information, documents or evidence filed in Liberty County

pertaining to this cause.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s findings of fact and conclusions of law if such findings and

conclusions are entered, shall be forwarded to this Court within 120 days of the date of this order.

Any extensions of time must be requested by the trial court and shall be obtained from this Court.



Filed: July 24, 2019
Do not publish